                                        Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 1 of 15




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLANNED PARENTHOOD                                  Case No. 16-cv-00236-WHO
                                         FEDERATION OF AMERICA, INC., et al.,
                                   8                    Plaintiffs,                          ORDER ON MOTION FOR
                                   9                                                         ATTORNEY FEES AND COSTS
                                                 v.
                                  10                                                         Re: Dkt. No. 1131
                                         CENTER FOR MEDICAL PROGRESS, et
                                  11     al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiffs move for an award of attorney fees and non-statutory costs after winning a

                                  14   significant verdict and securing injunctive relief under claims that provide for an award of attorney

                                  15   fees. There is no dispute that they are entitled to fees and costs—the issue is, how much?

                                  16          Plaintiffs’ request represents a substantial reduction from their lodestar. That said, it

                                  17   remains indisputably large– $14,816.034.70, including costs. The amount is not surprising in light

                                  18   of more than four years of very active litigation that led to a six-week trial. I know how hotly

                                  19   contested each phase–discovery, motion practice, hearings, trial, and post-trial proceedings–of the

                                  20   litigation was. The numerous attorneys on both sides represented their clients with tenacity and

                                  21   skill. Plaintiffs have exhibited good billing judgment in this application for fees, although in this

                                  22   Order I will reduce the amount further. With the reductions I describe below, plaintiffs’ motion

                                  23   for attorney fees and non-statutory costs is GRANTED.

                                  24                                              DISCUSSION

                                  25          More than 130 attorneys worked on the case for plaintiffs and 22 of them billed more than

                                  26   250 hours each. Declaration of Amy L. Bomse (Dkt. No. 1131-1), ¶ 10. Plaintiffs seek an award

                                  27   of fees covering the time billed by only twelve of those attorneys as well as two paralegals. Those

                                  28   individuals seek compensation for a total of 21,200.25 hours; at current rates, that represents
                                           Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 2 of 15




                                   1   $18,373,755 in attorney fees. Reply Declaration of Diana K. Sterk (Dkt. No. 1148-2, Ex. A). To

                                   2   account for potential inefficiency or duplication of efforts, plaintiffs reduced that amount by 25%

                                   3   and seek an award of $13,780,317.00 in attorney fees. Id.; see also Bomse Decl. ¶12. Plaintiffs

                                   4   also seek $1,035,717.68 in non-statutory costs. Reply Declaration of Meghan C. Martin (Dkt. No.

                                   5   1148-1).

                                   6           In support of their motion, plaintiffs did not submit their underlying contemporaneous

                                   7   timesheets. Instead, each billing attorney provided a detailed declaration breaking down the tasks

                                   8   that attorney completed in each of the nine specifically identified phases of this litigation. See

                                   9   Declaration Amy Bomse (Dkt. No. 1131-1); Declaration Steven Mayer (Dkt. No. 1131-2);

                                  10   Declaration Meghan Martin (Dkt. No. 1131-3); Declaration Matthew Diton (Dkt. No. 1131-4);

                                  11   Declaration Arielle Feldshon (Dkt. No. 1131-5); Declaration Jeremy Kamras (Dkt. No. 1131-6);

                                  12   Declaration Sharon Mayo (Dkt. No. 1131-7); Declaration Beth Parker (Dkt. No. 1131-8);
Northern District of California
 United States District Court




                                  13   Declaration Oscar Ramallo (Dkt. No. 1131-9); Declaration Maithreyi Ratakonda (Dkt. No. 1131-

                                  14   10); Declaration Diana Sterk (Dkt. No. 1131-11); Declaration Rhonda Trotter (Dkt. No. 1131-

                                  15   12).1 Plaintiffs then identified the precise hours for which they seek compensation for each biller

                                  16   in each of the nine phases in one chart. Dkt. Nos. 1131-1, Ex. A. & 1148-2, Ex. A (revised,

                                  17   collectively “Chart”).

                                  18           Defendants object to the rates charged by the billing attorneys and paralegals, to the

                                  19   amount of attorney fees sought as compared to their view of the limited success of plaintiffs, to the

                                  20   availability of fees for in-house counsel, to the reasonableness of the hours claimed by plaintiffs

                                  21   (as unsubstantiated by actual timesheets), and to the costs sought (as unsupported by evidence that

                                  22   these costs are typically reimbursed in this District and given plaintiffs’ failure to provide invoices

                                  23   of the expenses). I will analyze those objections below.

                                  24   I.      DEFENDANTS’ EXPERT DECLARATION
                                  25           As an initial matter, I address defendants’ submission of an “expert report” by Andre E.

                                  26
                                  27   1
                                        The two billing paralegals have not submitted declarations, but the scope and extent of their
                                  28   work is detailed in the Martin Declaration (Dkt. No. 1131-3,) and their hours for each phase
                                       detailed in the Chart. Dkt. Nos. 1131-1, Ex. A & 1148-2, Ex. A; see also Bomse Decl. ¶ 91.
                                                                                        2
                                           Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 3 of 15




                                   1   Jardini in support of their opposition. Jardini’s declaration was attached as an exhibit to the

                                   2   Declaration of Jeffrey M. Trissell, but is not discussed in substance anywhere in defendants’

                                   3   opposition. The only mention of Jardini’s declaration is on the last page of defendants’ 23-page

                                   4   brief where, in 17 lines of text and bullet points, defendants simply identify the topics Jardini

                                   5   addresses in his declaration. That is improper. While declarations regarding prevailing rates are

                                   6   routinely considered in connection with attorney fee motions, those declarations should be

                                   7   discussed as part of the motion or opposition. That was not done here.

                                   8           Moreover, the Jardini declaration goes beyond the question of prevailing rates in this

                                   9   district for similarly complex litigation and raises arguments never discussed in defendants’

                                  10   opposition. For example, Jardini’s conjecture regarding review and transmission of invoices (or

                                  11   the lack thereof) in cases of pro bono representation was never mentioned, let alone supported by

                                  12   any case citation or authority, in defendants’ opposition. Similarly, Jardini purports to contest the
Northern District of California
 United States District Court




                                  13   reasonableness of time charged and hours spent by specific billers identified in plaintiffs’ billing

                                  14   summaries, but those challenges were not identified in the opposition brief or otherwise discussed

                                  15   by defense counsel.2

                                  16           Defendants’ failure to discuss the contents or theoretical support Jardini’s declaration

                                  17   might provide for the arguments they do make in their opposition brief was not for lack of space.

                                  18   Given the size of plaintiffs’ fee and cost request as well as the many stages and long duration of

                                  19   this case, I granted the parties’ mutual request for longer briefs to address all of the issues. I gave

                                  20   defendants 30 pages to oppose plaintiffs’ motion. Dkt. No. 1144. They chose not to use the extra

                                  21   pages they requested and submitted a 23-page opposition.

                                  22           Jardini’s declaration suffers from numerous other deficiencies. It contains unsupported

                                  23   and inadmissible legal opinions and miscalculations. Given defendants’ failure to incorporate

                                  24   Jardini’s opinions in their opposition, his impermissible legal conclusions, and the errors in his

                                  25
                                       2
                                  26    For example, Jardini argues for reductions because the summaries provided by the billing
                                       paralegals are not supported by a declaration, the paralegals may have billed for overhead and
                                  27   administrative tasks, and that Feldshon was never admitted to practice in California nor admitted
                                       pro hac vice and therefore her time should be compensated at a “non-attorney rate.” Dkt. No.
                                  28   1146-2 ¶¶ 28, 37, 38. These are legal arguments improperly raised in Jardini’s declaration and/or
                                       never mentioned in the opposition or otherwise by defense counsel.
                                                                                         3
                                           Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 4 of 15




                                   1   analysis, it would be appropriate to strike Jardini’s declaration.3 I will nonetheless consider

                                   2   Jardini’s opinions in connection with the arguments actually made by defendants in their

                                   3   opposition.

                                   4   II.     RATES
                                   5           Defendants first challenge the rates sought for the 12 billing attorneys (partners and

                                   6   associates) and the two billing paralegals, arguing that the rates sought are “inflated.”4 I find that

                                   7   the rates are reasonable given the scope and complexity of this case, as well as in light of rates

                                   8   approved in this District for partners, associates, and paralegals for similarly experienced counsel

                                   9   and staff at similar firms. The rates, while high, are supported by the authority cited by plaintiffs

                                  10   in their Motion. Dkt. No. 1131 at 20-21. They are rates paid by the clients of the billing attorneys

                                  11   in other matters.

                                  12           Defendants do not challenge the use of current as opposed to historical rates, except for
Northern District of California
 United States District Court




                                  13   two attorneys; associates Feldshon and Diton whose rates increased from 2016 to 2020 by 50%

                                  14   and 60% respectively. Opposition (Dkt. No. 1146) at 4. Defendants contend that these two

                                  15   attorneys should not be awarded such unexplained “rapidly-increasing” rates. Plaintiffs do not

                                  16   address or otherwise provide a justification for such large increases in Feldshon or Diton’s rates in

                                  17   their motion, reply, or supporting declarations. Therefore, Feldshon and Diton’s time will only be

                                  18   awarded at the rate they initially billed plus 25%, which is a rate of increase consistent with other

                                  19   plaintiff counsel.

                                  20           Otherwise, plaintiffs have justified the rates sought by the other attorneys and paralegals

                                  21
                                       3
                                  22     See, e.g., Stathakos v. Columbia Sportswear Co., 15-CV-04543-YGR, 2018 WL 1710075, at *5
                                       (N.D. Cal. Apr. 9, 2018) (striking multiple paragraphs of Jardini’s declaration “on the ground that
                                  23   these paragraphs contain improper legal opinions which either interpret or merely quote case law,
                                       the American Bar Associate Code of Professional Responsibility, the State Bar of California
                                  24   Professional Code, and the U.S. Attorney Offices’ Attorney Fee Matrix”); Lira v. Cate, C00-0905
                                       SI, 2010 WL 727979, at *4 & n.5 (N.D. Cal. Feb. 26, 2010) (striking two-thirds of Jardini’s
                                  25   declaration as improper legal opinion).
                                       4
                                  26     Plaintiffs seek an award based upon the current (not historical) rates for the following billers:
                                       Mayer ($1,280/hour); Trotter ($1,150/hour); Parker ($1,115/hour); Mayo ($1,085/hour); Kamras
                                  27   ($1,015/hour); Bomse ($925/hour); Ratakonda ($910/hour); Ramallo ($910/hour); Sterk ($910);
                                       Diton ($815/hour); Feldshon ($675); Martin ($545/hour), and the two paralegals Ferrer ($405) and
                                  28   Yee ($390/hour).

                                                                                          4
                                           Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 5 of 15




                                   1   sought here.5

                                   2   III.    DEGREE OF SUCCESS
                                   3           Plaintiffs claim they are entitled to fees given their success on: (i) their RICO claims; (ii)

                                   4   the federal, Florida, and Maryland recording claims; and (iii) the PPCG NDA claim under Texas

                                   5   law. Mot. at 14-15. Defendants do not dispute that under these statutes attorney fees may be

                                   6   awarded, and for the RICO claims must be awarded. Instead, defendants argue that plaintiffs’

                                   7   limited success requires rejection of plaintiffs’ fee request as not proportional to plaintiffs’

                                   8   success.

                                   9           Defendants contend that plaintiffs recovered only 3% of the damages they originally

                                  10   sought,6 that their request for injunctive relief was significantly narrowed, that they were forced to

                                  11   drop claims in light of adverse rulings, and that some plaintiffs did not recover any damages.

                                  12   None of these arguments counsels reducing plaintiffs’ requested fees.
Northern District of California
 United States District Court




                                  13           Numerous courts have recognized that the “fee shifting provisions serve the [] purpose of

                                  14   encouraging private citizens to enforce the objectives of the RICO statute” and held that Congress

                                  15   did not intend “that attorneys’ fees should be awarded only in some proportion to the plaintiff’s

                                  16   damages.” N.E. Women’s Ctr. v. McMonagle, 889 F.2d 466, 474 (3d Cir. 1989); see also Rosario

                                  17   v. Livaditis, 963 F.2d 1013, 1019 (7th Cir. 1992) (“we do not believe that Hensley nor our own

                                  18   opinions following Hensley require a trial court to grant attorney’s fees to a prevailing plaintiff in

                                  19   direct proportion to the overall relief obtained.”). Plaintiffs were successful on their RICO claims,

                                  20

                                  21   5
                                         Jardini characterizes the rates sought as at the “upper end of those that would be typically
                                  22   charged by firms in cases of this size and complexity.” Dkt. No. 1146-2, ¶ 30. Jardini does not
                                       say the rates are beyond or in excess of rates charged and approved in this District, nor do
                                  23   defendants offer any opinions from this or similar districts rejecting these rates for similarly sized
                                       firms and similarly experienced billers. Instead, Jardini suggests rates that are more “reasonable”
                                  24   in his view based on his firm’s audit of “comparable firms,” that are not, in fact, comparable to
                                       similarly sized firms billing in the Bay Area. In the end, Jardini suggests reductions only for the
                                  25   rates of Kamras, Diton, Sterk, and the two paralegals. Jardini’s proposed “Rate Adjustment” to
                                       those five billers is not justified. In their opposition brief, defendants primarily attack the partner
                                  26   rates (Oppo. at 2-3), but opinions from this District and evidence (including the Valeo database,
                                       the 2017 NLJ Survey, and Jardini’s own opinion) supports awarding the partner rates sought.
                                  27   6
                                        Oppo. at 11-12. Defendants’ calculation is based on plaintiffs’ recovery of $366,000 in
                                  28   compensatory damages and ignores plaintiffs’ award of treble RICO damages, statutory damages,
                                       and punitive damages.
                                                                                      5
                                           Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 6 of 15




                                   1   even if the amount of damages at stake was significantly reduced during the course of the

                                   2   litigation. If I were required to address proportionality, it would not change my analysis because

                                   3   plaintiffs were likewise successful on their federal, Florida, and Maryland recording claims and

                                   4   the Texas breach claim, further supporting a robust fee award. Finally, the injunctive relief,

                                   5   secured in part under the federal and Florida recording statutes, also weighs in favor of the fee

                                   6   award even though the scope of injunctive relief awarded was narrower than requested by

                                   7   plaintiffs.

                                   8            The claims that plaintiffs successfully pursued through trial – especially but not limited to

                                   9   their substantive and conspiracy RICO claims and the recording claims – were broad. All or very

                                  10   nearly all of the discovery sought and defended against was relevant to those claims, considering

                                  11   the elements of and defenses to those particular claims. The legal theories and evidence relevant

                                  12   to the claims providing for attorney fees broadly overlapped with the legal theories and evidence
Northern District of California
 United States District Court




                                  13   relevant to the claims on which plaintiffs were successful but do not independently provide for

                                  14   fees.7

                                  15            Plaintiffs were arguably forced to drop a significant portion of their compensatory damage

                                  16   request, either because discovery did not establish a direct-enough connection between events and

                                  17   these defendants (e.g., no evidence that defendants participated in or incited others to hack

                                  18   plaintiffs’ system or vandalize plaintiffs’ clinics) or because of adverse rulings from me (e.g.,

                                  19   cutting out publication damages). That does not mean that the time and effort to secure that

                                  20   discovery or brief those issues on summary judgment or in limine should be uncompensated. The

                                  21   disputed evidence about defendants’ intent, conduct and the impact of that conduct on plaintiffs

                                  22   constituted the majority of the evidence introduced at trial. That “common core” of evidence and

                                  23   the related legal theories were directly relevant to the successful RICO and recording claims, as

                                  24

                                  25
                                       7
                                  26     Defendants make a number of arguments as to why plaintiffs should not recover for time
                                       researching, briefing, or arguing claims that do not independently provide a right to attorney fees.
                                  27   See e.g., Oppo. 9-10 & fns.10, 12 (arguing plaintiffs are not entitled to fees for work on UCL and
                                       trespass claims or the California Penal Code § 633.5 defense). But those legal claims significantly
                                  28   overlap with the legal theories (and facts) underlying the RICO and recording claims generally.

                                                                                          6
                                           Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 7 of 15




                                   1   well as the scope of injunctive relief awarded.8 See, e.g., Hensley v. Eckerhart, 461 U.S. 424, 435

                                   2   (1983) (where “plaintiff's claims for relief will involve a common core of facts or will be based on

                                   3   related legal theories” . . . “[m]uch of counsel’s time will be devoted generally to the litigation as a

                                   4   whole, making it difficult to divide the hours expended on a claim-by-claim basis. Such a lawsuit

                                   5   cannot be viewed as a series of discrete claims. Instead the district court should focus on the

                                   6   significance of the overall relief obtained by the plaintiff in relation to the hours reasonably

                                   7   expended on the litigation.”); see also Thorne v. City of El Segundo, 802 F.2d 1131, 1141 (9th Cir.

                                   8   1986) (“Thus, the test is whether relief sought on the unsuccessful claim ‘is intended to remedy a

                                   9   course of conduct entirely distinct and separate from the course of conduct that gave rise to the

                                  10   injury on which the relief granted is premised.’” (quoting Mary Beth G. v. City of Chicago, 723

                                  11   F.2d 1263, 1279 (7th Cir.1983)).

                                  12           Defendants do not attempt to argue, much less show, that the facts supporting any
Northern District of California
 United States District Court




                                  13   particular claim that plaintiffs dropped were unrelated to the facts underlying the claims on which

                                  14   plaintiffs were successful. Cabrales v. County of Los Angeles, 935 F.2d 1050, 1052 (9th Cir.

                                  15   1991) (“We read Hensley as establishing the general rule that plaintiffs are to be compensated for

                                  16   attorney’s fees incurred for services that contribute to the ultimate victory in the lawsuit. Thus,

                                  17   even if a specific claim fails, the time spent on that claim may be compensable, in full or in part, if

                                  18   it contributes to the success of other claims.”). Accordingly, I will make no deductions because

                                  19   plaintiffs were unsuccessful on discrete claims or because some claims do not independently

                                  20   provide for attorney fees.

                                  21   IV.     IN-HOUSE COUNSEL
                                  22           Defendants object to plaintiffs’ request for $1,432,659 in fees for 1,329.15 hours of work

                                  23

                                  24   8
                                         Relatedly, defendants argue that plaintiffs should not be compensated for time spent on tasks that
                                  25   were only necessitated because of – in defendants’ views – plaintiffs’ unreasonable positions taken
                                       in the litigation. In particular, defendants identify time spent negotiating and making arguments to
                                  26   Judge Ryu and myself regarding the Protective Order and the use of Doe identifiers. Oppo. at 6-7
                                       & fns. 6, 8. Plaintiffs retort that it was defendants’ unreasonable litigation conduct that drove up
                                  27   their hours. In particular, defendants filed dozens of motions to compel discovery, the vast
                                       majority of which were appealed to me and affirmed. All of these arguments simply evidence
                                  28   how hard fought this uniquely contentious case was. In the end, the negotiated Protective Order
                                       and use of Doe identifiers were approved by Judge Ryu and myself.
                                                                                           7
                                        Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 8 of 15




                                   1   performed by in-house counsel Beth Parker and Maithreyi Ratakonda. Defendants contend that

                                   2   plaintiffs cannot recover for this time because the declarations of counsel show that they were

                                   3   either: (i) performing work typically performed by in-house counsel that is not compensable (e.g.,

                                   4   acting as a client liaison, providing client direction or general strategy oversight); or (ii)

                                   5   performing work that was duplicative of outside counsel that should not be compensated. See,

                                   6   e.g., BladeRoom Group Ltd. v. Emerson Electric Co., 5:15-CV-01370-EJD, 2020 WL 1677328, at

                                   7   *6 (N.D. Cal. Apr. 6, 2020) (reducing in-house counsel’s fees by 55% “because his work was

                                   8   primarily that of a traditional in-house counsel, and in other respects, appears to have been

                                   9   duplicative of work performed by the Farella attorneys”); see also Milgard Tempering, Inc. v.

                                  10   Selas Corp. of Am., 761 F.2d 553, 558 (9th Cir. 1985) (“Of course, if in-house counsel are not

                                  11   actively participating (e.g., acting only as liaison), fees should not be awarded.”); Scripps Clinic

                                  12   and Research Found., Inc. v. Baxter Travenol Laboratories, Inc., CIV. A. 87-140-CMW, 1990
Northern District of California
 United States District Court




                                  13   WL 146385, at *1 (D. Del. July 31, 1990 (“time spent by in-house counsel in the role of a client,

                                  14   such as time spent keeping abreast of the progress of the litigation and advising outside counsel of

                                  15   the client’s views as to litigation strategy, is not compensable in a fee award.”).

                                  16           I agree in large part with defendants. Reviewing the Parker declaration, it appears that a

                                  17   significant portion of the time she spent was advising affiliates about the status and strategy of the

                                  18   litigation, seeking guidance for and making strategic decisions for her clients, performing initial

                                  19   factual investigation, and then reviewing and revising pleadings and motions. See, e.g., Dkt. No.

                                  20   1131-8, ¶¶ 12-14, 17. Those are typical in-house counsel tasks: acting as the point person for

                                  21   client communication, supervising outside counsel and revising their work, and making strategic

                                  22   decisions. That time is not compensable.

                                  23           However, Parker also spent significant time performing actual litigation tasks including

                                  24   coordinating document collection and production, reviewing document productions to make

                                  25   redactions, gathering documents in advance of depositions, drafting fact declarations, and

                                  26   performing legal research in areas where Parker has particular expertise. Id. ¶¶ 14, 15, 16. That

                                  27   work would otherwise have been performed by outside counsel and is compensable. That said, it

                                  28   is unclear how much of that core litigation work was conducted solely or primarily by Parker
                                                                                           8
                                           Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 9 of 15




                                   1   (some clearly was) and how much was duplicative of the work also being conducted by outside

                                   2   counsel (some apparently was). In light of these facts, I will reduce the time sought by Parker by

                                   3   70% to capture only the time she performed litigation tasks that were not duplicative of efforts of

                                   4   outside counsel.

                                   5           Turning to Ratakonda, her “review” of the PFFA document production and redactions

                                   6   (Dkt. No. 1131-10, ¶ 9), “contributing” to and “helping” with witness preparation and outlines for

                                   7   deposition (id. ¶¶ 10, 13), reviewing briefs (id. ¶ 11) and participating in strategy sessions (id. ¶

                                   8   12), appear to be duplicative of the work of outside counsel or work typically expected of in-house

                                   9   counsel. That work is not compensable. However, Ratakonda’s work locating documents for

                                  10   production in advance of depositions (id. ¶ 10) and preparing PPFA-specific witnesses for

                                  11   depositions or trials on PPFA-specific topics (id. ¶¶ 10, 13) is compensable. This non-duplicative

                                  12   litigation time appears to be a small fraction of the work Ratakonda billed. I will reduce the time
Northern District of California
 United States District Court




                                  13   she seeks by 90% to account for the more significant traditional in-house counsel tasks and tasks

                                  14   that were duplicative of outside counsel that she performed.9

                                  15   V.      REASONABLENESS OF HOURS
                                  16           Defendants argue that plaintiffs cannot meet their burden of demonstrating the

                                  17   reasonableness of the hours billed or exercise of billing judgment because they failed to produce

                                  18   underlying timesheets. They contend that plaintiffs’ summary attestations regarding tasks

                                  19   performed and hours billed are inconsistent and unreliable, and that the tasks performed are

                                  20   themselves insufficiently detailed.

                                  21           I addressed the issue of production of timesheets in denying defendants’ motion to compel

                                  22   the production of plaintiffs’ timesheets. Dkt. No. 1139. As noted there, plaintiffs objected to

                                  23   producing contemporaneous timesheets because of the undue burden of having to redact hundreds

                                  24   of pages of timesheets for privileged and otherwise protected information (e.g., references to

                                  25   individuals whose identities had not been disclosed at trial and work product/attorney client

                                  26
                                  27
                                       9
                                        The primacy of Parker and Ratakonda’s performance of typical in-house counsel functions is
                                       confirmed by the Bomse declaration which states that Parker and Ratakonda were “instrumental in
                                  28   securing outside counsel and interfacing between outside counsel and the California affiliates.”
                                       Bomse Decl. ¶ 9. Those are typical in-house counsel tasks.
                                                                                       9
                                       Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 10 of 15




                                   1   information). Plaintiffs also argued that production of timesheets with those necessary redactions

                                   2   would undermine their utility to defendants.

                                   3          In rejecting defendants’ motion to compel, I noted that plaintiffs supported their fee and

                                   4   cost motion with their detailed declarations and Chart. Dkt. No. 1131-1, Ex. A, and as revised,

                                   5   Dkt. No. 1148-2, Ex. A. After reviewing each side’s caselaw, I concluded that plaintiffs’ highly

                                   6   detailed declarations and Chart provided sufficient information to allow me to determine and

                                   7   defendants to contest the reasonableness of plaintiffs’ fee request. I explained:

                                   8                  Given the very detailed nature of the declarations and chart, there is
                                                      only limited potential utility in providing the defendants access to the
                                   9                  underlying time sheets. That limited potential utility does not merit
                                                      requiring plaintiffs to undertake the time-intensive effort to redact
                                  10                  attorney-client information from their over 700 pages of time sheets.
                                                      I do not preclude defendants from identifying particular tasks (or parts
                                  11                  of the phases as broken down by plaintiffs) about which they believe
                                                      they or the Court do not have sufficiently detailed information when
                                  12                  they oppose the motion for fees. They may explain at that time why
Northern District of California
 United States District Court




                                                      there is insufficient information to test the reasonableness of the fees
                                  13                  claimed by plaintiffs for those tasks. If necessary, I can then continue
                                                      the hearing on the motion for fees and require plaintiffs to produce
                                  14                  some subset of redacted time sheets. But given my inclination at this
                                                      juncture, I advise defendants to also make their best arguments based
                                  15                  on the information provided.
                                  16   Dkt. No. 1139 at 2.
                                  17          Defendants did not take my advice to heart. Their opposition mainly repeats the rejected

                                  18   argument that due process requires the production of the underlying timesheets despite the highly

                                  19   detailed declarations and the Chart. Defendants submitted no evidence from their counsel to

                                  20   support an argument that plaintiffs engaged in unnecessary duplication of effort at any stage

                                  21   of this litigation for which plaintiffs seek compensation—not on any particular motion, in

                                  22   any deposition, in any hearing or case management conference, or during trial. Numerous

                                  23   defense counsel were present at every step of this case, yet defense counsel did not identify from

                                  24   their readily available personal knowledge any reason why plaintiffs’ hours should be cut as

                                  25   unreasonable or duplicative. Nor did they identify (as I suggested) any particular phase or

                                  26   segment of this litigation for which they could not make those sorts of targeted challenges to

                                  27
                                  28
                                                                                        10
                                       Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 11 of 15




                                   1   plaintiffs’ hours without underlying billing records.10 Defendants instead apparently rest on the

                                   2   Jardini declaration. But there is no evidence that the Jardini declaration was informed by a

                                   3   comparison to defense counsels’ hours billed or the personal knowledge of defense counsel.11

                                   4          Viewing the ample evidence plaintiffs submit regarding the time they spent on the

                                   5   categories of tasks in each phase of this highly contested litigation, and relying on my own

                                   6   knowledge and understanding of the unusually significant time required to develop and try this

                                   7   case, I have a sufficient basis to conclude that the hours plaintiffs seek are reasonable. I note that

                                   8   general concerns regarding duplication of effort among the significant number of attorneys who

                                   9   billed on this case has been addressed in the first instance by two measures. First, plaintiffs only

                                  10   seek compensation for hours of the twelve attorneys identified, despite the fact that more than 130

                                  11   attorneys worked on the case and 22 attorneys spent more than 250 hours on the case. Bomse

                                  12   Decl. ¶ 10. Second, from that subset of still-significant time, plaintiffs take a 25% deduction to
Northern District of California
 United States District Court




                                  13   account for potential duplication of effort and inefficiencies. Id. ¶ 12.12

                                  14
                                       10
                                  15      Had defense counsel attested that there was serious duplication of effort or unnecessary hours
                                       spent by plaintiffs’ counsel in specific phases, as I indicated in my October Order, I could have
                                  16   ordered plaintiffs to produce timesheets for that specific phase or part of a phase. For example,
                                       defense counsel could have argued that in specifically identified meet and confers regarding
                                  17   identified discovery, plaintiffs’ staffing was unreasonable. They could have argued, based on that
                                       personal knowledge, that similar over-staffing or otherwise unreasonable staffing extended to an
                                  18   identified percentage of discovery disputes. That sort of evidence-based showing has not been
                                       attempted much less made. But see Vogel v. Harbor Plaza Ctr., LLC, 893 F.3d 1152, 1160 (9th
                                  19   Cir. 2018) (“In a contested case, a district court ordinarily can rely on the losing party to aid the
                                       court in its duty by vigorously disputing any seemingly excessive fee requests.”).
                                  20   11
                                         In his declaration, Jardini proposes a reduced number of hours that he believes is more
                                  21   reasonable for various tasks; specifically the work on the complaints in Phase 1, the summary
                                       judgment motions in Phase 5, and the post-trial work in Phase 8. See, e.g., Jardini Decl., ¶¶60-67.
                                  22   Similar to the conclusions of other district court judges, I find that Jardini’s assertions are wholly
                                       unsupported, do not account for all of the research and pleadings actually drafted by plaintiffs
                                  23   during the phases he purports to address, and do not support a particularized deduction in hours for
                                       any specific task or phase. See, e.g., Stathakos v. Columbia Sportswear Co., 15-CV-04543-YGR,
                                  24   2018 WL 1710075, at *5 (N.D. Cal. Apr. 9, 2018) (“Mr. Jardini fails to offer any factual support
                                       for or articulate the principles or methods used to derive his opinions regarding the “reasonable”
                                  25   amount of time spent on these projects. Accordingly, plaintiffs’ motion to strike paragraphs 42–
                                       44, 52–57, 62–64, 78–80, and the Outline of Services Performed of Mr. Jardini’s declaration
                                  26   pursuant to Fed. R. Evid. 702(b)–(d) is GRANTED and these paragraphs are hereby
                                       STRICKEN.”).
                                  27
                                        Both of these deductions adequately address Jardini’s allegation that the litigation of this case
                                       12

                                  28   was “top heavy” and that plaintiffs did not staff this case in a reasonable manner. See Jardini
                                       Decl. ¶ 47. In addition, given the complexity of the legal issues raised as well as the highly
                                                                                         11
                                       Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 12 of 15




                                   1          Defendants argue that they cannot test the separate “billing judgment” determinations –

                                   2   where counsel voluntarily did not charge time for various phases or tasks before totaling the time

                                   3   they seek in the Chart (Ex. A and revised Ex. A) – without being able to see the underlying

                                   4   timesheets. Oppo. at 18. That may be true for billing judgment determinations made prior to

                                   5   totaling the time sought in plaintiffs’ Chart. However, the 25% cut taken after the time had been

                                   6   totaled is transparent. That significant reduction – given the descriptions of the tasks undertaken

                                   7   by each biller, my informed view of the amount of work that was required by both sides to litigate

                                   8   and defend this case, and defense counsels’ failure to identify any significant duplications of effort

                                   9   or unnecessary time based on their own personal knowledge – adequately accounts for potential

                                  10   duplication and inefficiencies.

                                  11          It bears emphasis that I am not simply taking “at face value” the word of the plaintiffs

                                  12   regarding the number of hours expended on this case and the reasonableness of those hours. See
Northern District of California
 United States District Court




                                  13   Gates v. Deukmejian, 987 F.2d 1392, 1398–99 (9th Cir. 1993). I have looked closely at the

                                  14   detailed declarations and the Chart. A review of the docket in this case and my intimate

                                  15   knowledge of the complexity of the issues raised to Magistrate Judge Ryu and me in the different

                                  16   stages of litigation further support my conclusion that the hours sought – after the 25% discount –

                                  17   were reasonably incurred. Absent any evidence from defendants identifying specific

                                  18   unreasonableness in terms of subject matter or duplication of effort, I have an ample basis to

                                  19   conclude the hours sought are reasonable without requiring plaintiffs to produce underlying

                                  20   timesheets.13

                                  21          The hours sought for the tasks identified in the phases outlined by plaintiffs, after the 25%

                                  22   reduction, are reasonable and should be compensated.

                                  23

                                  24
                                       sensitive nature of much of the information sought and used by defendants regarding plaintiffs’
                                  25   operations, the presence of actively involved senior counsel on both sides was eminently
                                       reasonable. If there was a practice by plaintiffs of having senior counsel handle low-level issues,
                                  26   defendants could have relied on their personal knowledge to point that out. That have not.
                                       13
                                  27     Defendants identify a few discrepancies between the Chart and the declarations submitted.
                                       Oppo. at 19. Those discrepancies are explained and accounted for in the Reply and supporting
                                  28   declarations, and resulted from rounding or discounting, discrete errors, or errors in defendants’
                                       expert’s own calculations. See Reply at 15; see also Dkt. Nos. 1148-1 through 1148-4.
                                                                                       12
                                       Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 13 of 15



                                       VI.    COSTS
                                   1
                                              Plaintiffs seek recovery of $1,035,717.68 in non-compensatory costs. Declaration of
                                   2
                                       Martin Decl. ¶ 7; Martin Reply Decl. ¶ 8. They seek reimbursement for: a court reporter to
                                   3
                                       transcribe video clips for use at trial ($18,921.60); attorney travel for depositions, hearings, and
                                   4
                                       trial ($85,200.37); deposition costs not included in the Bill of Costs ($49,792); E-discovery costs
                                   5
                                       from plaintiffs’ E-discovery vendor not included in the Bill of Costs ($223,543.56); contract
                                   6
                                       attorney costs for document review and redaction during written discovery ($18,101.25)14; trial
                                   7
                                       technical services and support from On the Record ($168,632.08); jury consulting services from
                                   8
                                       JuryScope ($54,000); travel costs for plaintiffs’ witnesses for trial and depositions ($28,488.36);
                                   9
                                       hotel costs for out-of-town trial team and witnesses during the trial ($176,609.10); executive
                                  10
                                       protection services for witnesses to, from, and at the courthouse during trial ($37,598.51); and
                                  11
                                       expert witness fees and travel expenses ($174,830.85). Martin Reply Decl. ¶ 8.15
                                  12
Northern District of California




                                               Defendants do not dispute that non-statutory costs could be awarded in connection with
 United States District Court




                                  13
                                       the award of attorney fees. They argue generally that plaintiffs are not entitled to the non-statutory
                                  14
                                       costs they seek because plaintiffs failed to submit evidence showing that each category of non-
                                  15
                                       statutory costs they seek here are the types of costs counsel in this District typically seek from
                                  16
                                       clients separate from their attorney fees and because plaintiffs do not provide the underlying
                                  17
                                       invoices.
                                  18
                                              Martin declares that all of these costs were “billed to this case, all of which was passed
                                  19
                                       along to PPFA for payment, along with all supporting invoices and documentation.” Martin Decl.
                                  20
                                       ¶ 7. In her Reply declaration, Trotter declares that the majority of these costs (attorney travel-
                                  21
                                       related costs, consultant and expert fees, document review and document production related fees,
                                  22
                                       and trial technical consultant costs) are typically passed onto and billed to clients in California
                                  23

                                  24
                                       14
                                  25     Jardini complains that he did not know how many hours the contract attorneys billed (Jardini
                                       Decl. ¶¶ 55, 83), but plaintiffs disclose that the contract attorneys billed over 412 hours at the
                                  26   document review and redaction stage. Bomse Decl. ¶ 41; Martin Decl. ¶ 6.

                                  27
                                       15
                                         Defendants point out a discrepancy between the amount of costs stated in plaintiffs’ motion and
                                       the amount itemized in the Martin Declaration. Oppo. at 22. Martin explains the discrepancy and
                                  28   clarifies the total amount sought in her Reply declaration. Martin Reply Decl. ¶ 8.

                                                                                         13
                                       Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 14 of 15




                                   1   generally and San Francisco specifically. Dkt. No. 1148-3 ¶¶ 2-4; see also Trustees of Const.

                                   2   Indus. and Laborers Health and Welfare Tr. v. Redland Ins. Co., 460 F.3d 1253, 1258 (9th Cir.

                                   3   2006) (noting “reasonable attorney’s fees” include litigation expenses when it is the “prevailing

                                   4   practice” in the community for lawyers to bill those costs separately from their hourly rates). That

                                   5   evidence is sufficient to support an award of the non-statutory costs to plaintiffs.

                                   6           Defendants made one specific challenge to the costs plaintiffs seek. They objected to the

                                   7   personal security costs plaintiffs incurred to provide security to testifying witnesses travelling to

                                   8   and from court. The issue of witness security was raised with me during trial after a disturbing

                                   9   incident. I concluded there was insufficient evidence of witness intimidation or harassment to

                                  10   justify assigning a United States Marshal to provide witness escorts to the courtroom. Trial Tr.

                                  11   1397:20-24. There was no evidence that defendants themselves had been responsible for the

                                  12   incident. Because there is no evidence that these sorts of security costs are typically incurred and
Northern District of California
 United States District Court




                                  13   compensated in this District, even in a highly charged case, it is not appropriate to require

                                  14   defendants to foot the security bill.16

                                  15           As to the exact costs themselves, plaintiffs did not submit the underlying invoices and

                                  16   instead submitted a description of the 11 categories of costs they seek with a total for each. Martin

                                  17   Reply Decl. ¶ 8. While not particularly fulsome, the declarations provide a sufficient description

                                  18   of the costs. The major costs (not surprisingly) are for e-discovery, trial technical support, hotel

                                  19   rooms, and expert witnesses. Id.17 Those costs are typically billed separately from attorney time

                                  20   and charged to clients in this District. Trotter Reply Decl. ¶¶ 2-4. No category of costs – other

                                  21

                                  22   16
                                         Defendants identify only this particular cost as objectionable, and argue the costs seem
                                  23   unreasonably high given the number of hours involved. Oppo. at 22. That particularized
                                       objection is well-taken and not addressed in plaintiffs’ Reply or declarations. Plaintiffs’ failure to
                                  24   address it, for example by identifying the number of hours of security provided and for how many
                                       witnesses, further supports excluding this one category of non-statutory costs from the award.
                                  25   17
                                         Defendants’ reliance on Dyer v. Wells Fargo Bank, N.A., 303 F.R.D. 326 (N.D. Cal. 2014) is
                                  26   misplaced. There, the only information provided by counsel seeking recovery of expenses was the
                                       “dollar amount spent by each class counsel firm. For example, Morgan & Morgan Complex
                                  27   Litigation Group’s only documentation for costs is as follows: ‘Expenses $46,309.84.’” Id. at 334
                                       n.3. That was clearly inadequate and different from the detailed list of each type of cost sought
                                  28   here.

                                                                                         14
                                       Case 3:16-cv-00236-WHO Document 1150 Filed 12/22/20 Page 15 of 15




                                   1   than the personal security costs – is specifically challenged by defendants.18

                                   2          Plaintiffs are awarded the non-statutory costs they seek, except for the $37,598.51 in

                                   3   “executive security” costs.

                                   4                                             CONCLUSION

                                   5          Within fourteen days of the date of this order, plaintiffs’ counsel shall submit a revised

                                   6   Proposed Order Awarding Fees and Costs, along with a declaration explaining the deductions and

                                   7   recalculations required by this Order. Any objection to that revised Proposed Order shall be

                                   8   submitted no later than five days thereafter.

                                   9          IT IS SO ORDERED.

                                  10   Dated: December 22, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                    William H. Orrick
                                  13                                                                United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       18
                                         Jardini asserts – without any explanation or evidence – that the hotel, contract attorney, and
                                       some of the e-discovery expenses are “high” and may “possibly” be inappropriate. He does not
                                  27   explain the basis for his assertions. Jardini Decl. ¶¶ 83-84. For example, Jardini does not analyze
                                       the typical cost of a hotel room in San Francisco along with an estimate of the number of trial
                                  28   days/nights to support his assertion that the hotel expenses are “possibly” inappropriate. Without
                                       any evidentiary basis in support, Jardini’s assertions are rejected.
                                                                                         15
